DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 03/17/2020.
Claims 1-8 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 04/08/2020.
Claim Objections
Claim 1 is objected to because of the following informalities:  all the variables of the formulas should be define.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;

2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
A structural non-gradient topology optimization method based on a sequential Kriging surrogate model, comprising three parts, i.e. reduced series expansion of a material field of building of a non-gradient topology optimization model and solving using a sequential Kriging surrogate model algorithm, specifically comprising the following steps: 
step 1: reduced series expansion of material field of design domain 
1.1) determining structural design domain and defining material-field correlation:  
    PNG
    media_image1.png
    85
    806
    media_image1.png
    Greyscale
 points, 1, represents correlation length, and |1 represents 2-norm; uniformly selecting Np observation points in the structural design domain, calculating correlation among all the observation points through the correlation function, and forming a Np x Np -dimensional correlation matrix, the correlation matrix is a symmetric positive-definite matrix with the diagonal of 1; 
1.2) conducting eigenvalue decomposition on the correlation matrix instep 1.1), sorting eigenvalues from large to small; retaining the eigenvalues of the first M orders and corresponding eigenvectors, wherein the retention criterion is: the sum of the selected eigenvalues accounts for 99%-99.9% of the sum of all eigenvalues; 
1.3) describing the material field in the form of reduced series expansion, namely  
    PNG
    media_image2.png
    61
    804
    media_image2.png
    Greyscale
 expansion coefficient, 2, and W, represent the extracted eigenvalues and eigenvectors, d(x) represents a correlation vector formed in step 1.1) by calculating the correlation function between any point in the space and an observation point, and oes represents the design domain; step 2: building of non-gradient topology optimization model Application No. NEW Attorney Docket No. 0124/0306PUS1 Preliminary Amendment Page 3 of 8 
2.1) conducting finite element mesh partition on the entire structure, establishing a mapping relationship between the material field in step 1.3)and the relative density of each finite 1± ~ element in the design domain as pe = pmn 1 2 ' 1- pm ), (e=1,2 N ), where pe represents the relative density of each finite element, pmin represents the lower limit of the 
    PNG
    media_image3.png
    28
    807
    media_image3.png
    Greyscale
parameter thereof stepwise increases from 0 to 20 according to the adjustment of the design space, xe represents a coordinate of the elements in the design domain, and N, represents the number of the finite elements in the design domain; 
2.2) building continuum non-gradient topology optimization model as follows:  
    PNG
    media_image4.png
    154
    460
    media_image4.png
    Greyscale
 where 11 represents the vector of design variables, f(u,p) represents an objective performance function, U represents the structural response obtained by finite element analysis, and P represents a1 l-related vector composed of the element density Pe in the design domain; G(u) =0 represents a finite element equilibrium equation, qTWn G 1 represents a bounded  
    PNG
    media_image5.png
    29
    807
    media_image5.png
    Greyscale
 function, and ne represents the number of constraint functions; transforming the optimization model into an unconstrained optimization form, and conducting unconstrained processing; 
step 3: solving optimization model using sequential Kriging surrogate model algorithm 
3.1) forming a series of unconstrained sub optimization problems using an adaptive design space adjustment strategy in combination with the unconstrained optimization model built in step 2.2), the design space adjustment strategy comprising the following steps: 
a) selecting an initial sample point 'lo according to the volume constraint, and making  
    PNG
    media_image6.png
    28
    719
    media_image6.png
    Greyscale
 Application No. NEW Attorney Docket No. 0124/0306PUS1 Preliminary Amendment Page 4 of 8 
    PNG
    media_image7.png
    34
    745
    media_image7.png
    Greyscale
 obtained according to the formula: 
    PNG
    media_image8.png
    150
    744
    media_image8.png
    Greyscale
 and is a parameter that defines the upper and lower bounds of the material field; 
c) solving the current kth sub optimization problem using the Kriging surrogate model optimization algorithm, and by taking the optimal solution as the next design space center i,, determining a new sub design space 
    PNG
    media_image9.png
    66
    351
    media_image9.png
    Greyscale
 where the subscript k k +1 represents the number of sub optimization problem;  
    PNG
    media_image10.png
    33
    744
    media_image10.png
    Greyscale
 ending optimization; 
3.2) for each sub optimization design problem, solving using the Kriging surrogate model algorithm, the steps being as follows:
 a) randomly selecting 100-200 initial samples in each sub design domain using Latin hypercube sampling; 
b) adding sample points using a combination of maximizing the expectation improvement (EI) and minimizing the prediction (MP) of the surrogate model, and performing the solving process; 
c) when meeting the stopping criterion (a plurality of consecutive newly-added samples cannot decrease the value of an objective function), the sub optimization problem converges.

All the steps recited above are abstract ideas because they are directed to a mathematical relationship. See MPEP 2106.04(a)(2)(I)(C), e.g., performing an arithmetic operation. As drafted and under a broadest reasonable interpretation, all the limitations are simply performing an arithmetic operation. 

Under step 2A prong two, there is no any additional elements that integrated into practical application. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.


For the foregoing reasons, claims 2-8 are rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
Allowable Subject Matter
Claims 1-8 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Anand et al (US Publication No. 2017/0372480 A1) teaches design and topology optimization for additive manufacturing.
Willis et al (US Publication No. 2020/0151286 A1) teaches computer Aided design of physical structures using generative design processes.
Anand et al, Willis et al and other prior arts do not singularly or in combination disclose the limitation:
“step 1: reduced series expansion of material field of design domain 
1.1) determining structural design domain and defining material-field correlation:  
    PNG
    media_image1.png
    85
    806
    media_image1.png
    Greyscale
 points, 1, represents correlation length, and |1 represents 2-norm; uniformly selecting Np p x Np -dimensional correlation matrix, the correlation matrix is a symmetric positive-definite matrix with the diagonal of 1; 
1.2) conducting eigenvalue decomposition on the correlation matrix instep 1.1), sorting eigenvalues from large to small; retaining the eigenvalues of the first M orders and corresponding eigenvectors, wherein the retention criterion is: the sum of the selected eigenvalues accounts for 99%-99.9% of the sum of all eigenvalues; 
1.3) describing the material field in the form of reduced series expansion, namely  
    PNG
    media_image2.png
    61
    804
    media_image2.png
    Greyscale
 expansion coefficient, 2, and W, represent the extracted eigenvalues and eigenvectors, respectively, in step 1.2), Cd(x) represents a correlation vector formed in step 1.1) by calculating the correlation function between any point in the space and an observation point, and oes represents the design domain; step 2: building of non-gradient topology optimization model Application No. NEW Attorney Docket No. 0124/0306PUS1 Preliminary Amendment Page 3 of 8 
2.1) conducting finite element mesh partition on the entire structure, establishing a mapping relationship between the material field in step 1.3)and the relative density of each finite 1± ~ element in the design domain as pe = pmn 1 2 ' 1- pm ), (e=1,2 N ), where pe represents the relative density of each finite element, pmin represents the lower limit of the 
    PNG
    media_image3.png
    28
    807
    media_image3.png
    Greyscale
parameter thereof stepwise increases from 0 to 20 according to the adjustment of the design e represents a coordinate of the elements in the design domain, and N, represents the number of the finite elements in the design domain; 
2.2) building continuum non-gradient topology optimization model as follows:  
    PNG
    media_image4.png
    154
    460
    media_image4.png
    Greyscale
 where 11 represents the vector of design variables, f(u,p) represents an objective performance function, U represents the structural response obtained by finite element analysis, and P represents a1 l-related vector composed of the element density Pe in the design domain; G(u) =0 represents a finite element equilibrium equation, qTWn G 1 represents a bounded  
    PNG
    media_image5.png
    29
    807
    media_image5.png
    Greyscale
 function, and ne represents the number of constraint functions; transforming the optimization model into an unconstrained optimization form, and conducting unconstrained processing; 
step 3: solving optimization model using sequential Kriging surrogate model algorithm 
3.1) forming a series of unconstrained sub optimization problems using an adaptive design space adjustment strategy in combination with the unconstrained optimization model built in step 2.2), the design space adjustment strategy comprising the following steps: 
a) selecting an initial sample point 'lo according to the volume constraint, and making  
    PNG
    media_image6.png
    28
    719
    media_image6.png
    Greyscale
 Application No. NEW Attorney Docket No. 0124/0306PUS1 Preliminary Amendment Page 4 of 8 
    PNG
    media_image7.png
    34
    745
    media_image7.png
    Greyscale
 obtained according to the formula: 
    PNG
    media_image8.png
    150
    744
    media_image8.png
    Greyscale
 and is a parameter that defines the upper and lower bounds of the material field; 
c) solving the current kth sub optimization problem using the Kriging surrogate model optimization algorithm, and by taking the optimal solution as the next design space center i,, determining a new sub design space as:  
    PNG
    media_image9.png
    66
    351
    media_image9.png
    Greyscale
 where the subscript k k +1 represents the number of sub optimization problem;  
    PNG
    media_image10.png
    33
    744
    media_image10.png
    Greyscale
 ending optimization; 
3.2) for each sub optimization design problem, solving using the Kriging surrogate model algorithm, the steps being as follows:

b) adding sample points using a combination of maximizing the expectation improvement (EI) and minimizing the prediction (MP) of the surrogate model, and performing the solving process; 
c) when meeting the stopping criterion (a plurality of consecutive newly-added samples cannot decrease the value of an objective function), the sub optimization problem converges” as recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2129



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        09/25/2021